Citation Nr: 0425843	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-00 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The appellant's spouse served with the new Philippine Scouts 
from May 1946 to April 1949; he died in October 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death, as well as entitlement to accrued 
benefits and nonservice-connected death pension benefits.  



FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in October 1991 from a cerebrovascular accident 
due to hypertension.

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.

4.  The appellant's spouse did not have verified service with 
the Regular Philippine Scouts, the Insular Force of the Navy, 
Samoan Native Guard, or Samoan Native Band.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the 
appellant's spouse's death.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2003).

3.  The appellant's spouse's military service is not 
qualifying service for VA nonservice-connected disability 
pension benefits.  38 U.S.C.A. § 107(a) & (b) (West 2002); 
38 C.F.R. §§ 3.40(a), 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The February 2002 VCAA notice provided to the appellant 
fulfilled these strictures.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefit.  This 
was accomplished in the pending claim as per the February 
2002 VCAA notice issued prior to the August 2002 rating 
decision.  Moreover, the RO generally advised the appellant 
that she was being given the opportunity to submit evidence 
that would support her claim.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes documented attempts to retrieve the 
appellant's spouse's service medical records, a certificate 
of death, private medical records from J.R. Borja Memorial 
City Hospital, the Gingoog Sanitarium and Hospital, the 
Northern Mindanao Regional Training Hospital, and the 
appellant's lay statements.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the record fails to establish that 
the appellant's spouse suffered "an event, injury or disease 
in service" as it relates to the cause of his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would be speculative, see 38 C.F.R. 
§ 3.159(c)(4) (2003), and VA medical opinion is not necessary 
to make a decision on the appellant's claim.
 
For all the foregoing reasons, VA's duties to the appellant 
have been fulfilled.

I.  Facts

The appellant's spouse's separation qualification record 
indicates his military occupational specialty included twelve 
months of "Basic," which involved basic military training, 
sixteen months of "Duty Soldier III," which involved 
performance of nonspecialized and routine duties such as 
housekeeping and maintenance of buildings, and seven months 
of "Duty Soldier I," which involved guarding military 
supplies and equipment in the depot.  

The appellant submitted information concerning her spouse's 
medical treatment in service to facilitate a records search, 
stating he suffered from malaria, beri-beri, colds, cough, 
fever, dysentery, arthritis, and other tropical disease, and 
received treatment from 1947-1948 at the "Base Hospital, New 
Guinea," as part of an overseas assignment in retrieving 
graves of Allied soldiers.  An April 2002 service department 
records search response indicated the appellant's spouse's 
service medical records were fire-related, and a June 2002 
response indicated the allegation regarding the tropical 
diseases and treatment from 1947 to 1948 in New Guinea was 
also fire-related.  

Of record is a certification from the J.R. Borja Memorial 
City Hospital that the appellant's spouse had been treated 
for a bleeding peptic ulcer in July 1974.  A certification 
from Dr. Postrero of the Gingoog Sanitarium and Hospital 
received March 2002 stated the appellant's spouse had been 
admitted to the hospital in September 1991 and diagnosed as 
having CVA secondary to hypertension, diabetes mellitus, 
bronchitis, and pyelonephritis.  The history sheet upon 
admittance attached to the certification noted the 
appellant's spouse had slurring speech, and a severe 
headache.  The appellant's spouse was transferred to the 
Northern Mindanao Regional Training Hospital, and admission 
reports noted numbness of the right lower extremity, and 
inability to move the left half of the body.  The final 
diagnosis included cerebral infarction, diabetes mellitus, 
and hemiplegia flaccid.  The appellant's spouse was 
discharged upon improvement.  

Thereafter, a certificate of death indicates the appellant's 
spouse died of a cerebrovascular accident due to hypertension 
in October 1991.  The appellant filed the pending claim in 
February 2002.

The appellant contends that during her spouse's tour of duty, 
he worked with the "American Graves and Registration 
Service" retrieving the remains of Allied soldiers in Papua, 
New Guinea.  She maintains that exposure to the hazards of 
gravesites, as well as the harsh working conditions sometimes 
lacking in food, caused chronic sickness.  The appellant 
asserts her spouse told her he suffered from tropical 
diseases, malaria, beri-beri, dysentery, diarrhea, arthritis, 
fever, cough, and cold.  The appellant personally observed 
the recurrence of sicknesses during her spouse's lifetime.  
The appellant contends the preceding in-service experience 
eventually caused her spouse's death.  Moreover, a statement 
made on the appellant's behalf asserted her spouse may have 
suffered from post-traumatic stress disorder (PTSD) due to 
the experience in Papua, New Guinea, which in turn caused his 
death.

II.  Laws and Regulations

Service connection for the cause of death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service, 
including hypertension.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2003).

Nonservice-connected disability pension

Service in the Regular Philippine Scouts, the Insular Force 
of the Navy, Samoan Native Guard, and Samoan Native Band of 
the Navy is included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.40(a).  Service in the new Philippine Scouts, however, is 
not deemed to have been active military service with the 
Armed Forces of the United States for purposes of 
establishing entitlement to nonservice-connected death 
pension benefits.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2003).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2003).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in US Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 
340 (1997).



III.  Analysis

Service connection for the cause of death

According to the record, the appellant's spouse did not have 
any service-connected disability preceding his death.  There 
is no medical evidence of service incurrence or aggravation 
of a disease or injury, nor any medical evidence of a nexus 
between any claimed in-service disease or injury and cause of 
death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
There is no evidence the appellant's spouse's hypertension 
developed to a compensable degree within one year after 
separation from military service.  See 38 C.F.R. 
§ 3.307(a)(3).  There is no objective evidence of record the 
appellant's spouse suffered from the alleged tropical 
diseases incurred in Papua, New Guinea.  Though the appellant 
may have observed her spouse's illnesses, as she contends, 
there is no medical evidence of what he may have suffered 
from.  

Moreover, the appellant's spouse died forty-two years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence during those forty-two years (despite the 
questionably relevant certification the appellant's spouse 
was treated for a peptic ulcer in 1974) further weighs 
against the claim.  Though the appellant's spouse's service 
medical records are unavailable, a careful assessment of VA's 
assistance in this case indicates it attempted to retrieve 
documentation to establish the claim.  Additionally, though 
the appellant contended the veteran may have suffered from 
PTSD, there is no record of a diagnosis thereof.  As the 
preponderance of the evidence is against the claim of service 
connection for the cause of death, the application cannot be 
granted.  



Accrued Benefits

The pertinent facts in this case are not in dispute and the 
law is dispositive.  The appellant's spouse died in October 
1991, and she filed a claim in February 2002, well beyond the 
one-year time limit imposed on an accrued benefits claim in 
terms of filing.  38 C.F.R. § 3.1000.  The appellant's claim 
must be denied because it does not meet legal prerequisites.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nonservice-connected disability pension

The appellant's service with the new Philippine Scouts does 
not fit within the legal requirements to show entitlement to 
a nonservice-connected disability pension, and thus the claim 
cannot be granted. 

As US service department verification is binding on VA, see 
Duro, 2 Vet. App. at 532, the evidence does not confirm, from 
a legal standpoint, the appellant's spouse had qualifying 
service for the benefit sought.  


ORDER

Entitlement to service connection for the cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



